Citation Nr: 1220275	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the orthopedic manifestations of a service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the lower left extremity prior to February 3, 2012, and 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the lower right extremity prior to February 3, 2012, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from May 1978 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in September 2003 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified at an RO formal hearing conducted in May 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claims for further evidentiary development in January 2012.  After completing the requested development, the RO readjudicated the claim, as reflected by a February 2012 rating decision and supplemental statement of the case.  Because the full benefits sought remain denied, the claims have been returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  Throughout the rating period, there is no evidence reflecting that the Veteran's thoracolumbar spine is unfavorably ankylosed or that he has had incapacitating episodes of his lumbar spine disability totaling at least 6 weeks in a twelve month period.

2.  The Veteran's radiculopathies have been productive of moderate incomplete paralysis of the sciatic nerve throughout the rating period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the orthopedic manifestations of a lumbar spinal disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2011).

2.   The criteria for a 20 percent disability rating for radiculopathy of the left lower extremity prior to February 3, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

3.   The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a 20 percent disability rating for radiculopathy of the right lower extremity prior to February 3, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were partially addressed by a letter issued in June 2003, which explained the evidence the Veteran is responsible for providing, the evidence VA would obtain on his behalf, and that the Veteran must show that his service-connected disability had increased in severity to warrant the assignment of an increased rating.  Further notice regarding how VA determines effective dates and disability ratings was provided in conjunction with the February 2012 rating decision.  While the Veteran's claims were not subsequently readjudicated, neither the Veteran nor his representative have alleged that the Veteran has been prejudiced by the timing or content of the notice provided.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's VA treatment is of record (as reflected in his paper and virtual claims files), and he has not requested that any other records be obtained.  The Veteran also testified at an RO formal hearing, and he was also offered an opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations during the current rating period that address both the orthopedic and neurological manifestations of his service-connected lumbar spine disability, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations, in their aggregate, are adequate in order to evaluate the Veteran's lumbar spine disability and related radiculopathies, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claims

The Veteran is seeking an increased rating for his service-connected lumbar spine disability.  The Veteran is in receipt of a 40 percent rating for the orthopedic manifestations of his lumbar spine disability.  Additionally, the Veteran has been assigned separate ratings for radiculopathy of his bilateral lower extremities.  These radiculopathies have been evaluated as 10 percent disabling prior to February 2012 and 20 percent disabling thereafter.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, although staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5243 provides that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is assigned when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's lumbar spine disability may also be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this rating criteria, a 20 percent rating is assigned for the orthopedic manifestations of a lower back disability when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's lay statements, VA examination reports, and VA treatment records.  

A July 2003 VA treatment record reflects that the Veteran sought emergent care for lower left quadrant pain radiating to his back, and the Veteran was administered pain medication.  The Veteran was also afforded a VA spinal examination in July 2003.  During the examination, the Veteran reported experiencing severe lower back pain with occasional shooting pain radiating to his right leg.  The Veteran further reported experiencing bilateral leg numbness after prolonged sitting, but he denied experiencing any urinary or fecal incontinence.  The Veteran further reported experiencing approximately 15 flare-ups of his back pain in the prior year, and he reported his back pain flare-ups are triggered by driving, prolonged sitting, and prolonged standing.  The Veteran further reported that his physician had instructed him to rest in bed for one week to treat his back condition; however, the examiner clarified that there were no strict bedrest prescriptions of record.  The Veteran further reported that he could walk unaided, was able to walk for ten minutes, and had not experienced any falls or unsteadiness.

On physical examination of the Veteran's lumbar spine, the Veteran demonstrated normal spinal curvature, as well as normal lower limbs, posture, and gait.  On range of motion testing, the Veteran demonstrated forward flexion from 0 to 40 degrees, and extension, bilateral lateral rotation, and bilateral lateral flexion from 0 to 10 degrees.  The examiner noted that the Veteran experienced pain on the last degree of each of his ranges of motion.  The Veteran also experienced tenderness on palpation of the lumbosacral area, but the examiner stated that there was no evidence of ankylosis.  

On neurological examination, the Veteran demonstrated positive bilateral straight leg raise testing.  He further demonstrated normal sensation of his bilateral lower extremities, with the exception of decreased pinprick sensation.  The examiner further noted that the Veteran demonstrated weakness of his left ankle dorsiflexor muscle, absent bilateral ankle reflexes, and hyper-reflexive bilateral knee jerks.  In conclusion, the examiner diagnosed the Veteran with a lumbar strain and degenerative lumbar spine discs.

A May 2004 VA magnetic resonance imaging (MRI) was interpreted to reveal mild degenerative changes of the Veteran's lumbar spine.  A July 2004 VA treatment record reflects the Veteran's report of experiencing lower back pain with right lower extremity proximal pain.  A September 2004 VA treatment record reflects the Veteran's treatment for reported stabbing lower back pain radiating to his left leg, and an October 2004 VA treatment record notes that the Veteran's multiple medications which are not significantly reducing his lower back pain.

The Veteran underwent another VA spinal examination in May 2005, during which he reported experiencing constant lower back pain and shooting pain to his bilateral lower extremities.  The Veteran also reported experiencing a flare-up of his back disability, which he described as a locking episode, occurring once every two months and lasting for three to four days.  The Veteran reported using crutches as an ambulatory aid and stated that he could walk for approximately 15 minutes.

On physical examination, the Veteran demonstrated a normal gait and spinal symmetry and no loss of lumbar lordosis or ankylosis.  On range of motion testing, the Veteran demonstrated forward flexion from 0 to 40 degrees, extension from 0 to 20 degrees, bilateral rotation from 0 to 45 degrees, and bilateral lateral flexion from 0 to 15 degrees.  The Veteran reported pain on all ranges of motion, but increased pain at the end ranges of motion.  On sensory examination, the Veteran had positive right straight leg raise testing (negative on the left), decreased pinprick sensation of the bilateral lower extremities, some motor impairment of his bilateral extensor hallucis longus, hip flexors, knee flexors, knee extensors, and ankle flexors, as well as some diminished reflexes at L-4 and S-1 bilaterally.  

The examiner reviewed a 2004 lumbar MRI study report, which was interpreted to reveal mild degenerative changes of the lumbar spine, and a 2005 nerve conduction study report, which was interpreted to reveal no evidence of lumbar radiculopathy.  The examiner then diagnosed the Veteran with lumbar central disc herniation and lumbar paravertebral myositis.

A December 2006 VA treatment record reflects the Veteran's report of experiencing increased back pain after receiving a lumbar epidural injection.  A back evaluation conducted at this time noted that the Veteran had an intact range of motion and adequate muscle tone, but diffuse pain on palpation to the lumbar spinal area and radiating right leg pain.  The treating physician assessed the Veteran with chronic lower back pain secondary to degenerative disc disease.  A January 2007 VA MRI study was interpreted to reveal some straightening of the lumbar lordosis, as well as disc bulges with disc protrusion and foraminal narrowing.  An April 2007 VA treatment record reflects that the Veteran sought emergent care for an exacerbation of his lower back pain.  A May 2007 VA treatment record reflects the Veteran's continued treatment for his back pain, and on physical examination, the Veteran was noted to have an intact lumbar range of motion and negative straight leg raise testing, but pain on palpation of the lumbar spine area that increased with bending.

The Veteran underwent a VA spinal examination in May 2008, and the Veteran described his lumbar spine disability symptoms as burning, sharp lower back pain and left leg and heel associated numbness.  The Veteran also reported experiencing urinary frequency and urgency, nocturia, erectile dysfunction, paresthesias, leg or foot weakness, unsteadiness, fatigue decreased motion, stiffness, spasms, and pain in both his lower back area and legs.  He reported experiencing flare-ups of his lower back disorder that occur every two to three weeks and last for one to two days.  The Veteran further stated that he was unable to walk for more than a few yards and that he uses both a cane and crutches for ambulation.  (However, the examiner noted that the Veteran had a normal gait and was able to ambulate normally during the examination. Furthermore, the examiner noted that while the Veteran entered the examination using crutches, he was using them improperly.)  The Veteran also reported that after each of his five epidural blocks performed within the last year, he was prescribed bed rest for three day periods.

On physical examination of the Veteran's lumbar spine, the Veteran did not evidence any spasm, atrophy, guarding, or weakness, but did demonstrated pain with motion and tenderness.  The Veteran had normal posture and gait, and there was no evidence of an abnormal spinal curvature or ankylosis.  On range of motion testing, the Veteran demonstrated flexion from 0 to 60 degrees, extension from 0 to 10 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 30 degrees.  The Veteran had no pain on ranges of motion or with repetitive use, with the exception of lumbar extension, and the examiner estimated that the Veteran's extension would be additionally limited by 0 to 5 degrees on repetitive use of the joint.  

On neurological testing, the Veteran demonstrated normal motor function on hip flexion, hip extension, and knee extension, but some impairment of ankle dosiflexion and plantar flexion and great toe extension. The Veteran also demonstrated some impairment to pinprick and light touch sensation of his left lower extremity, but normal sensation in his right lower extremity.  The Veteran had hyperactive knee reflexes, a hypoactive left ankle jerk and normal right ankle jerk, and normal plantar flexion.  Additionally, straight leg raise testing was positive bilaterally.  The examiner diagnosed the Veteran with disc herniation, lumbar paravertebral myositis, and right radiculopathy (although later noting that the Veteran had neurologic deficits of both lower extremities as a result of his service-connected lumbar spine disability).

An August 2008 VA treatment record notes that the Veteran reported radiating lumbar pain to his legs and demonstrated positive results bilaterally on straight leg raise testing, but that he had a normal motor and sensory examination, with the exception of a slight sensory deficit on the right.  Additionally, the Veteran's lumbar range of motion was limited due to pain.  A November 2008 VA treatment record reflects the Veteran's report that his back symptoms had worsened dramatically.  On examination of the Veteran's lower back, the treating medical professional noted no evidence of asymmetry or deformity, but stated that the Veteran had a limited range of motion and mild tenderness over the bilateral paraspinal area.  Additionally straight leg raise testing was negative bilaterally.

A March 2009 VA nerve conduction study was interpreted to reveal no evidence of left lumbar radiculopathy.  An April 2009 VA treatment record reflects findings of paraspinal tenderness, a limited active range of motion due to pain, and positive left straight leg raise testing results.  A June 2009 VA physical therapy treatment record reflects the Veteran's report of back pain and radicular pain, with his right radicular pain greater than his left.  In July 2009, the Veteran sought emergent care for an exacerbation of his back pain.   

Because of ongoing, unimproved lower back pain, the Veteran underwent back surgery in August 2009.  A temporary total disability rating for convalescence from surgery for a service-connected disability was in effect through December 2009, and the Veteran's schedular 40 percent rating for the orthopedic manifestations of his lumbar spine disability was resumed effective January 1, 2010.  

The Veteran's post-surgical treatment records indicate that he initially experienced a decrease in the type of lumbar and radicular pain that he was experiencing prior to surgery, but that a new type of lumbar pain manifested post-surgically, which was later discovered to be attributable to a displaced surgical screw.  The Veteran underwent a related lumbar surgery to correct this displacement in July 2011, as referenced in the Introduction to this decision.

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in February 2012 to address both the orthopedic and neurological manifestations of his service-connected lumbar spine disability.  During the examination, the Veteran reported experiencing constant lower back pain since his most recent related surgery.  The Veteran also reported experiencing pain radiating to his left leg and erectile dysfunction, but no bowel or bladder incontinence.  The Veteran also reported that in the last year, he experienced three to four flare-ups of his lumbar spine disability, which are manifested by increased lower back pain.  The examiner further noted that the Veteran had not had any incapacitating episodes of his lumbar spine disability in the 12 months prior to the time of the examination.

On range of motion testing, the Veteran demonstrated forward flexion from 0 to 30 degrees, with objective evidence of painful motion beginning at 10 degrees.  The Veteran demonstrated flexion from 0 to 20 degrees, with pain beginning at 5 degrees; and bilateral lateral flexion and rotation from 0 to 25 degrees, with pain beginning at 15 degrees.  The Veteran was able to complete repetitive use testing, but his ranges of motion were additionally limited to 10 degrees of forward flexion, bilateral lateral flexion, and bilateral lateral rotation, and the Veteran's extension was additionally limited to 5 degrees.  The examiner opined that this additional functional loss would result in decreased and weakened movement, pain on movement, excess fatigability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner further noted that the Veteran's muscular spasm and guarding of the lumbar paravertebral muscles was severe enough to produce an abnormal gait, but not an abnormal spinal contour.  

On neurological testing, the Veteran demonstrated normal hip flexion and knee extension, but a decrease in ankle plantar flexion and dorsiflexion, as well as great toe extension.  However, the Veteran had no muscular atrophy.  The Veteran had normal ankle deep tendon reflexes, but hyperactive knee reflexes, and his sensory examination was normal.  He demonstrated positive results on bilateral straight leg raise testing, and the examiner characterized the Veteran's radiculopathy as resulting in constant, severe bilateral leg pain, but no paresthesia or numbness.  The examiner related the Veteran's hyper reflexive knee jerks and weakness of ankle movement to the Veteran's lumbar spine disability (a symptom of his radiculopathies), but stated that apart from his radiculopathies, the Veteran did not have any neurological manifestations of his lumbar spine disability. The examiner further characterized the Veteran's radiculopathies as involving moderate incomplete paralysis of the affected nerves.  

In closing, the Veteran opined that the Veteran's service-connected lumbar spine disability would not preclude him from obtaining and securing gainful employment, as the Veteran could perform an occupation that is sedentary in nature and without physical demands.

With regard to the orthopedic manifestations of the Veteran's lumbar spine disability, the Board finds that the evidence of record does not reflect a basis for awarding a disability rating in excess fo 40 percent under either the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or under the General Rating Formula for Diseases and Injuries of the Spine.  

While the evidence of record reflects that in the year prior to the May 2008 VA examination, the Veteran was prescribed three day periods of bed rest on five occasions after he was administered epidural injections, this total of 15 days of prescribed bed rest does not meet the requirements for assigning the next higher rating of 60 percent.  A 60 percent rating requires evidence of a total duration of at least 6 weeks of prescribed bed rest in a twelve month period.  As this is the only evidence of record that may construed as an incapacitating episode as defined for VA purposes, the evidence of record fails to reflect a basis under this rating criteria for assigning an increased rating.

Likewise, the evidence of record does not present a basis for awarding an increased rating pursuant to the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.  In order to warrant the assignment of a higher rating, the evidence of record must reflect findings of unfavorable ankylosis of either the entire thoracolumbar spine of the entire spine.  As there are no findings of ankylosis (either favorable or unfavorable) of record, the Veteran is not entitled to an increased schedular rating for the orthopedic manifestations of his lumbar spine disability.

Turning next to the neurological manifestations of the Veteran's lumbar spine disability, the Board notes that the evidence reflects that the Veteran has no neurological disorder other than radiculopathy that is related to his lumbar spine disability.  While the Veteran has reported experiencing urinary frequency, urgency, nocturia, and erectile dysfunction during his 2008 and 2012 VA examinations, the Veteran's reported symptomatology were not linked to the Veteran's lumbar spine disability by either examiner.  Rather, the 2012 VA examiner specifically noted that the Veteran's radiculopathies were the only neurological manifestations of his lumbar spine disability.  Moreover, the record reflects that the Veteran filed a service connection claim for erectile dysfunction in May 2007, which was denied by an unappealed November 2007 rating decision.

With regard to the Veteran's service-connected radiculopathies of the bilateral lower extremities, the Board notes that these disabilities have been evaluated as 10 percent disabling prior to February 2012 (the date of the Veteran's most recent VA examination) and 20 percent disabling thereafter.  As noted above, pursuant to Diagnostic Code 8520, a 10 percent evaluation is assigned based on evidence of mild incomplete paralysis of the sciatic nerve, and a 20 percent evaluation is assigned based on evidence of moderate incomplete paralysis of the sciatic nerve.  

After reviewing the evidence of record, the Board finds that the Veteran's radiculopathies should be assigned a 20 percent evaluation throughout the entire rating period, as his symptomatology has remained largely consistent throughout this time period.  Specifically, the Veteran demonstrated positive bilateral straight leg raise testing results in July 2003, May 2008, August 2008, and February 2012, and the Veteran has consistently reported experiencing radiating pain in both lower extremities.  Moreover, the Veteran has also consistently demonstrated some sensory impairment on neurological testing of his lower extremities.  Specifically, the Veteran had decreased pinprick sensation of his lower extremities and weakness of his left ankle dorsiflexor muscle, absent bilateral ankle reflexes, and hyper-reflexive bilateral knee jerks, as assessed during his 2003 VA examination.  The Veteran continued to demonstrate decreased pinprick sensation, motor impairment, and reflex impairment of his lower extremities during his 2005, 2008, and 2012 VA examinations.  Given this continuity of symptomatology, the Board finds that a 20 percent rating is warranted prior to February 2012.

However, the Board does not find that a disability rating in excess of 20 percent for radiculopathy of either lower extremity is warranted.  The 2012 VA examiner specifically assessed the Veteran with moderate incomplete paralysis of the affected nerves of his lower extremities.  Moreover, the Board finds this assessment is consistent with other medical evidence of record, including the nerve conduction studies conducted in 2005 and 2009, which failed to find any clinical evidence of lumbar radiculopathy.

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The Board notes that in Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court explained that Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), which held that "painful motion . . . is deemed to be limited motion," is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003," the rating criteria for degenerative arthritis.

The Board notes that the Veteran has reported experiencing flare-ups of his lumbar spine disability, triggered by prolonged walking, standing, or driving, and that he was noted to experiencing pain at various points during range of motion testing conducted during his VA examinations.  However, while the record reflects that the Veteran's lower back disability is undoubtedly both painful and disabling, the Board finds that even considering the assessments of the Veteran's increased functional impairment during a flare-up or after repetitive use, the Veteran's symptomatology is nevertheless contemplated by his current 40 percent disability rating.  Furthermore, the Board does not find that the Veteran's functional impairment during a flare-up or on repetitive use would equate to unfavorable ankylosis of the thoracolumbar spine, the rating criteria for the next higher evaluation of 50 percent.  

Accordingly, the Board concludes that the evidence of record reflects that the Veteran's orthopedic manifestations of his service-connected lower back disability are adequately contemplated by the current 40 percent rating and that his bilateral lower extremity radiculopathies have been 20 percent disabling throughout the entire rating period. 

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's lumbar spine disability and radiculopathy increased rating claims.   The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms with regard to the Veteran's lower back disability and radiculopathies than are currently shown by the evidence; thus, the Board finds that the Veteran's lower back disability and radiculopathy pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is currently unemployed, as reflected in a May 2011 VA treatment record and the February 2012 VA examination report.  Furthermore, the May 2011 treatment record reflects the Veteran's report that he ceased working because of his physical pain, and the VA examination report reflects the Veteran's assertion that he cannot work due to his service-connected lumbar spine disability (and related radiculopathies).  In the event that in filing an increased rating claim, a claim of a TDIU is implicitly raised, that issue must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)  Indeed, the record reflects the Veteran was given notice of the information and evidence necessary to establish entitlement to this benefit when he filed the claim out of which this appeal arose.  A review of the medical evidence, however, does not reflect that the Veteran's service-connected lumbar spine disability precludes employment.  The 2012 VA examiner concluded that the Veteran's lumbar spine disability would not preclude gainful employment, as the Veteran could engage in a type of sedentary occupation that is not physically demanding.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disabilities.  Thus, entitlement to a TDIU due to his service-connected lumbar spine disability and related radiculopathies is not warranted.


ORDER

A disability rating in excess of 40 percent for the orthopedic manifestations of a service-connected lumbar spine disability is denied.

A 20 percent disability rating for radiculopathy of the left lower extremity is assigned prior to February 3, 2012 is allowed.

A disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

A 20 percent disability rating for radiculopathy of the right lower extremity is assigned prior to February 3, 2012 is allowed.

A disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


